Citation Nr: 1236669	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for left foot pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disorder, and determined that the Veteran had failed to submit new and material evidence sufficient to reopen the claims of service connection for low back disorder, left foot pes planus, and right knee disorder.  

In April 2008, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  In September 2008, the Board remanded the instant claims for further development.  

In May 2011, the Board reopened the claims of service connection for low back disorder, left foot pes planus, and right knee disorder.  Those claims, and the issue of service connection for a left knee disorder, were remanded for further development.  

By rating decision of January 2012, service connection for a right knee injury was granted, effective June 2006.  This is a full grant of benefits on this issue on appeal and it is no longer reflected on the title page.  



The issues of service connection for a low back disorder and a left knee disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's diagnosed left foot pes planus and plantar fasciitis is etiologically related to his active military service.  


CONCLUSION OF LAW

A left foot pes planus and plantar fasciitis was incurred by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Service Connection 

The Veteran asserts that service connection is warranted for a left foot disorder based on service incurrence, or in the alternative, due to or aggravated by his service-connected right foot disability.  He maintains that his claimed disorder is due to his altered gait caused by his service-connected right foot disability.  

At the outset, it is important to note, that the Veteran has been granted service connection for pes planus and plantar fasciitis of the right foot.  He is also service-connected for a right knee injury that was caused in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Service treatment records shows no findings, treatment, or diagnosis of a left foot disorder.  Plantar fasciitis of the right foot was treated in service.  

Shortly after service in February 1993, the Veteran underwent a VA examination.  He complained of experiencing pain on the plantar surface of both feet, located in the area of the arch.  The pain was noted to be greater on the right foot than on the left foot.  It was brought on by standing and or walking for prolonged periods.  It was noted that he had been seen by a physician for the complaints and had been diagnosed with pes planus on the right as well as plantar fasciitis of the right foot.  The Veteran stated that he initially had problems only in the right foot and then the complaints developed in the left foot as well.  

At the time of the examination, the Veteran used arch supports for both feet, but had symptoms of foot pain after standing and walking.  Evaluation of the feet showed a decrease in the height of the plantar arch, bilaterally.  There was minimal tenderness to palpation along the plantar fascia of both feet, more so on the right than on the left.  There was no warmth, swelling, or deformity of the feet.  X-rays of the right foot only were taken at the time.  The assessment was bilateral foot pain, which the examiner related to a mild degree of pes planus, and possible plantar fasciitis brought on by excessive walking.  The examiner did relate that the Veteran served in the infantry in the military, which may have aggravated this condition.  He had symptoms that limited his ability to stand or walk greater than 20 to 25 minutes at a time.  He wore foot supports, which provided some relief of his symptoms.  

The Veteran testified at a Videoconference hearing in April 2008.  The Veteran testified that he had left and right foot difficulties in service.  He stated that he did not know why his record only showed treatment for his right foot because he had profiles in service for both of his feet.  He related that he went to a private physician for treatment immediately after service in Grand Island, Nebraska, but he was unable to remember the physician's name.  He stated that he was told that he had the same condition of his left and right foot but when seen by VA, no one attributed the condition to service.  

In June 2009, the Veteran underwent a VA orthopedic examination.  The Veteran was noted to have right foot pes planus and plantar fasciitis for many years, and insisted that his pes planus was aggravated by service, although there was no note in his medical records that described or concerned this problems.  The examination noted that his foot problem was more problematic on the right foot than on the left.  He noted the use of orthotics to stabilize his foot position, increase his arches, and relieve pain.  Physical examination revealed marked flat foot deformity more on the right foot than the left.  He had global tenderness of both feet with associated pain along the plantar fascia.  The pertinent diagnoses were bilateral pes planus (more on the right) associated with plantar fasciitis and plantar fascial fibromatosis.  

VA outpatient treatment records from July 2009 to July 2012 regarding the Veteran's bilateral foot complaints were associated with the claims file.  These records showed ongoing complaints and treatment of his feet.  The Veteran made complaints of having pain in both feet since service due to carrying large packs.  He also indicated that he had painful feet for a long time.  He was treated with rehabilitation medicine, pool therapy, and pain clinic.  He had custom shoes and orthotics for his painful feet and abnormal gait.  

Pursuant to the Board's April 2008 Board hearing, the Veteran underwent a VA examination in October 2011.  The Veteran indicated that he had left foot complaints since service.  He stated that the initial manifestations of left foot pain occurred while doing excessive road marches and running in service.  At that time, he began to have left foot pain.  He stated that he was treated with ice and heat with a ball in the arch of his feet.  He related that his condition became progressively worse over time.  On examination, it was noted the Veteran had an arch on non-weight bearing and no arch on weight bearing.  There was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The diagnosis was left foot pes planus and plantar fasciitis.  

The examiner opined that the Veteran's left foot disability was less likely as not caused by or the result of disease or injury in service.  He stated that the Veteran's enlistment examination and service treatment records were silent for a left foot condition.  The examiner stated that the Veteran's pes planus of the left foot was a congenital condition unrelated to service.  The examiner also opined that it was less likely as not that the Veteran's left foot condition was caused or aggravated by his service-connected right foot pes planus and fasciitis.  The examiner stated that the Veteran never sought treatment in service for a left foot condition and on his first VA examination after service he was diagnosed with an effusion.  

At the outset, it is important to note, recognition is given to the fact that the Veteran's service treatment records are devoid of findings, treatment, or diagnosis showing that the Veteran had any left foot condition in service.  Only treatment for the right foot problems are document.  Such is contrary to his assertion that he was treated for both feet, and that he was placed on profiles for the same.  

However, within 9 months after service discharge, the Veteran underwent a VA examination in February 1993.  That examination report diagnosed bilateral pes planus and possible plantar fasciitis, brought on by possible excessive walking.  The examiner noted the Veteran's service in the infantry and indicated that his bilateral foot condition could have been aggravated by the same.  He also indicated that the Veteran had been seen by a physician for his feet since his discharge from service.  

Thereafter, as discussed, the medical evidence of record has shown that the Veteran has had bilateral pes planus and plantar fasciitis, worse on the right than the left.  The most recent VA examination of October 2011 shows the same, but the examiner did not attribute the left foot condition to the Veteran's active service.  The examiner stated that the condition was a congenital condition, showed no evidence of the condition in service treatment records, and was not aggravated or caused by his service-connected right foot disability.  

However, the examiner gave a medical opinion without sound reasoning for the opinion.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion.  The examiner indicated review of the service treatment records, but from that review, he stated that there was no showing of the condition on enlistment examination.  No explanation/discussion was provided with respect to the diagnosis of pes planus and plantar fasciitis within eight (8) months of service discharge.  He also provided little rationale the question of aggravation.  Rather, he seems to have based his opinion on the finding that the Veteran's left foot disorder(s) were a congenital condition.  

Congenital is defined as "existing at birth, referring to certain mental or physical traits, anomalies, malformations, diseases, etc., which may be either hereditary or due to an influence occurring during gestation up to the moment of birth.  "  STEADMAN'S MEDICAL DICTIONARY 398 (27th ed. 2000).  

Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306 . A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. See 38 C.F.R. § 3.303(c) . As such, a congenital or developmental defect generally may not be service-connected as a matter of law.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990).  

Here, the examiner did not indicate whether the Veteran's left foot condition was a congenital disease or a defect.  What is more important however, is that the condition was not noted on entrance examination.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, since there was no evidence of a foot disorder on enlistment examination, the Veteran was presumed to be sound as to his feet.  

Since the Veteran was considered to be sound as to his feet, and the examiner clearly indicates on his examination report that the enlistment examination and the service treatment records were silent to a left foot condition, there can be no indication of a congenital disease or defect of the foot.  

As previously stated, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Shortly after service, the Veteran was found to have pes planus with possible plantar fasciitis of both feet, caused, according to the examiner at that time, by possible excessive walking.  He also related that the Veteran was in the infantry, wherein he would have participated in an excessive amount of walking.  That examination report indicated that at that early review, close in proximity to service, the Veteran was already seen by a physician for these complaints and had been using supports for both feet.  This statement is consistent with the testimony later provided by the Veteran at his hearing in April 2008, when he testified that he was seen shortly after service by a private physician for treatment of both of his feet.  The record continues to show treatment by VA on a regular basis for a condition of both the left and right foot.  He has been treated in the pain clinic, podiatry, with pool therapy, and in rehabilitation medicine.  

Under these circumstances, the Board concludes that the VA February 1993 examination report is of more probative (persuasive) value than the VA October 2011 medical opinion, and the June 2009 VA examination report.  The February 1993 VA examination report constitutes the most probative evidence  on the question of whether the Veteran has a left foot condition that had its onset in service.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.")  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced a left foot disorder in service, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465 .  

However, according to Jandreau v. Nicholson, lay testimony describing symptoms at the time is competent and sufficient to establish a diagnosis of a condition if that lay evidence supports a later diagnosis by a medical professional.  The Veteran's statement of a left foot disorder since service was later diagnosed as left foot pes planus and possible plantar fasciitis by a VA examiner in 1993 and later established as plantar fasciitis by other examiners throughout his medical records.  Since the Veteran has pes planus of the left foot and plantar fasciitis, and this disability was diagnosed as early as 1993 as possibly occurring as a result of excessive walking that could be caused by participation in the infantry, and he continues to have the same disability to date, resolving all doubt in the Veteran's favor, service connection for left foot pes planus and plantar fasciitis is warranted.  


ORDER

Service connection for left foot pes planus and plantar fasciitis is granted.  


REMAND

Additional development is necessary in this case.  

The Veteran underwent VA examination in October 2011 for both his left knee and low back disorders.  The examiner indicated that it was his opinion that it was less likely as not that the Veteran's left knee patellofemoral syndrome was caused or aggravated by his service-connected right foot disability because his right foot and left knee conditions are different disease entities with different pathophysiological processes unrelated to each other.  However, as a result of this decision, service connection for a left foot (pes planus and plantar fasciitis) disability has now been granted.  The Veteran must now undergo a VA examination to determine if his left knee disorder is caused by or aggravated by his service-connected left foot disability.  

Additionally, during the October 2011 VA examination, the examiner opined that the Veteran's low back disorder was less likely as not due a disease or injury in service.  He also indicated that the Veteran was seen on only one occasion in service after walking differently due to right knee pain.  The examiner did not address whether the Veteran's low back disorder was due to or aggravated by the Veteran's right knee disability, which has subsequently been service-connected by rating decision of January 2012.  Moreover, a July 2012 VA outpatient treatment note indicated that the Veteran had lumbar back pain associated with foot neuropathic and pronated foot deformity on the right side.  The Veteran is also service-connected for pes planus and plantar fasciitis of the right foot.  The etiology of the Veteran's lumbar spine disorder needs to be addressed and determined whether it is due to or aggravated by the Veteran's service-connected right knee and/or right foot disabilities.  See . McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.

2.  The Veteran shall be afforded a VA orthopedic examination to determine the nature and etiology of his low back and left knee disorders.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left foot or his bilateral foot condition, taken in concert, caused or aggravated any left knee disorder.  The examiner shall also provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any low back disorder is due to or aggravated by the Veteran's service-connected right knee, left foot, or right foot disabilities or an aggregate of those disabilities.   

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After completion of the above, if the issues remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


